Citation Nr: 1431482	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  09-28 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD), adjustment disorder with depression, and substance induced mood disorder.

2.  Entitlement to an initial increased evaluation in excess of 10 percent for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to February 1980.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the RO.

In June 2011, the Veteran testified at a hearing held before the undersigned.  The transcript of the hearing is associated with the record.

In February 2012, the Board remanded the case for additional development of the record. 

In addition to the paper claims files, the Veteran also has an electronic claims file in Virtual VA.  The Board has reviewed both the paper and electronic claims files in rendering this decision.

The issue of entitlement to an initial increased evaluation in excess of 10 percent for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The claim of entitlement to service connection for a psychiatric disorder, to include PTSD was granted by the RO, in an October 2012 rating decision, which represented a full grant of the benefit sought; therefore, there is no longer a case or issue in controversy.




CONCLUSION OF LAW

The Board lacks jurisdiction over the issue of entitlement to service connection for a psychiatric disorder, to include PTSD because the issue has been rendered moot.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally the Board's jurisdiction is predicated upon an appeal having been filed on an issue or issues in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.  An appeal consists of a timely filed notice of disagreement in writing, a statement of the case, and a timely substantive appeal.  38 U.S.C.A. § 7105, 38 C.F.R. § 21.200.

With respect to the issue of entitlement to service connection for a psychiatric disorder, to include PTSD the Veteran timely appealed a June 2008 rating decision that had denied the claim.  After the statement of the case was issued the Veteran submitted a timely substantive appeal.  In February 2012, the Board remanded the claim for further development.  Subsequently the Veteran was afforded a VA psychiatric examination in April 2012, where the examiner reviewed the claims folder in conjunction with examining the Veteran and concluded that PTSD was the Veteran's sole diagnosis of a psychiatric disorder.  In a rating decision in October 2012 the RO granted service connection for PTSD, noting that it was a full grant of the benefit sought.  Thus, the issue of entitlement to service connection for a psychiatric disorder, to include PTSD has been rendered moot, and that issue is no longer in appellate status.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  Accordingly, the claim must be dismissed.

(The Order follows on the next page.)


ORDER

As the Veteran's claim for entitlement to service connection for a psychiatric disorder, to include PTSD has been rendered moot by the RO's having granted service connection for the disorder, the appeal is dismissed by the Board for lack of jurisdiction.


REMAND

Although the Board regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claim of entitlement to an initial increased evaluation in excess of 10 percent for hypertension disability.

The Veteran was last afforded a VA examination for his hypertension in April 2012.  During the examination, only blood pressure readings from 2011 were assessed in determining the Veteran's current level of hypertension.  Thus the Board finds that a new examination is needed to fully and fairly evaluate the Veteran's claim for an increased initial rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the Veteran for a VA examination to determine the current severity of the service-connected hypertension. The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.

The examiner should note all relevant pathology and conduct all indicated tests. The examiner should specifically comment on whether the Veteran currently has diastolic pressure predominantly 110, 120, 130, or more and whether the Veteran has systolic pressure predominantly 200, or more.

2.  After completion of the above development, the Veteran's claim should be readjudicated.  If the determination remains adverse to him, he should be furnished with a Supplemental Statement of the Case.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


